 1                        IN THE U.S. BANKRUPTCY COURT
 2

 3                           NORTHERN DISTRICT OF OHIO
 4

 5

 6

 7
     In Re: Grant Thomas Wilcox                  Bankruptcy Case: 20-51998-amk
 8

 9   Grant T. Wilcox,
10   9858 Green Dr                               Adv. Pro. No. 21-5001

11
     Windham, OH 44288
                              Debtor/Plaintiff
12                                               Honorable Alan M. Koschik
                       Vs.
13   Sara N. Wilcox
14   9268 Mulberry Road SE                 PLAINTIFFS NOTICE OF
15
     Mount Perry, OH 43760                 DEFENDANTS MATERIAL
                        Creditor/Defendant MISREPRESENTATION
16
                      Vs.
17   Herbert Baker
18   301 Main Street
19   Zanesville, OH 43701
                        Creditor/Defendant
20

21

22

23

24
                 Now comes the Debtor/Plaintiff, Pro Se and hereby gives notice that

25            the Defendants have made another misrepresentation the Court. On
26
              February 3rd, 2021 this Court conducted a hearing on Plaintiff/Debtors
27

28            motion for a restraining order against the Creditor/Defendant’s. During

              this hearing Defendant’s Counsel stated that Defendants were filing a
     PLAINTIFFS NOTICE OF DEFENDANTS MATERIAL MISREPRESENTATION - 1




     21-05001-amk   Doc 10   FILED 02/05/21      ENTERED 02/05/21 07:43:40   Page 1 of 5
 1            motion the withdrawal the bench warrant out of the Domestic Relations
 2
              Court. Counsel also stated that the non-oral hearing was set for February
 3

 4            8th, 2021 and the Court agreed to hold another hearing on February 10th,
 5
              2021 regarding the need for a Temporary Restraining Order.
 6

 7               On February 4th, 2021 the Defendant’s filed their motion to
 8
              withdrawal the capias with the Domestic Relations Court (Exhibit A).
 9

10            However instead of the non-oral hearing being schedule on February 8th,
11
              2021 as the Defendant’s represented to this Court. It is instead scheduled
12

13            on February 18th, 2021 ten days after the date the Defendants represented
14
              to this Court.
15

16
                 Once again the Defendants continuous nonstop misrepresentations
17            and contortions of fact to this Court continue to cause undue burden,
18
              stress, anxiety and separation from the Plaintiff's Child (Debtor is aware
19

20            this Court can do nothing about custody issues). The Plaintiff requested
21
              that the Creditors file their motion to withdrawal the capias numerous
22

23            times. Plaintiff even delayed filing his this motion for a TRO because he
24
              was led to believe that such motion was forth coming about a month ago.
25

26            The Defendant’s didn’t take action with the Domestic Relations Court
27
              until after the Plaintiff filed his motion for a TRO.
28




     PLAINTIFFS NOTICE OF DEFENDANTS MATERIAL MISREPRESENTATION - 2




     21-05001-amk   Doc 10     FILED 02/05/21   ENTERED 02/05/21 07:43:40      Page 2 of 5
 1                                                             Respectfully Submitted,
 2
                                                                    /s/ Grant T. Wilcox
 3
                                                                        Grant T. Wilcox
 4                                                                       Debtor, Pro Se
 5                                                                   9858 Green Drive
                                                                  Windham, OH 44288
 6
                                                                         330-990-5416
 7                                                            grant.wilcox@gmail.com
 8

 9

10

11

12
                              CERTIFICATE OF SERVICE
13

14                 I Grant T. Wilcox certifies that a copy of the foregoing Debtors/
     Plaintiff’s reply in support for motion for protection order was served via
15
     electronic mail upon Anthony J. DeGirolamo, Counsel for Defendants on February
16   5th, 2021.
17
                                                                      /s/ Grant T. Wilcox
18
                                                                          Grant T. Wilcox
19

20

21

22

23

24

25

26

27

28




     PLAINTIFFS NOTICE OF DEFENDANTS MATERIAL MISREPRESENTATION - 3




     21-05001-amk   Doc 10   FILED 02/05/21   ENTERED 02/05/21 07:43:40       Page 3 of 5
21-05001-amk   Doc 10   FILED 02/05/21   ENTERED 02/05/21 07:43:40   Page 4 of 5
21-05001-amk   Doc 10   FILED 02/05/21   ENTERED 02/05/21 07:43:40   Page 5 of 5
